DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donoho et al., US 5,253,444.
Regarding claim 1:
Donoho discloses a system comprising:
a plurality of bird repellent systems, each comprising a post assembly (18, 19) and a fastening assembly (22), said post assembly comprising one or more posts (18, 19) that protrude from a base portion (14); and
a stabilizer (16) that extends perpendicularly from said base portion configured to counter a torque acting on said post assembly, and wherein said bird repellent systems are movable with respect to each other along a coupling member (12) which is positioned below the posts and which extends between the base portion of the bird repellent systems.
Regarding claim 2:
Donoho discloses wherein said base portion (14) is wider than a width of any of said one or more posts.
Regarding claim 4:
Donoho discloses wherein said fastening assembly (22) forms an integral part of said post assembly.
Regarding claim 5:
Donoho discloses wherein said fastening assembly comprises a pair of legs (16/40) each having a fastening member (36).
Regarding claim 10:
Donoho discloses wherein said post assembly is movable along a groove (22) formed in said fastening assembly.

Claims 1, 3, 6-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., US 2015/0335006.
Regarding claim 1:
Lee discloses a system comprising:
a plurality of bird repellent systems (10), each comprising a post assembly (20) and a fastening assembly (16), said post assembly comprising one or more posts (20) that protrude from a base portion (11); and
a stabilizer (14) that extends perpendicularly from said base portion configured to counter a torque acting on said post assembly, and wherein said bird repellent systems are movable with respect to each other along a coupling member (1) which is positioned below the posts and which extends between the base portion of the bird repellent systems.
Regarding claim 3:
Lee discloses wherein taut wire (30) is connected between said posts of the bird repellent systems and said stabilizer is configured to counter a torque from said taut wire.
Regarding claim 6:
Lee discloses wherein the post assembly (20) is pivotally movable with respect to said fastening assembly (slot 16) and affixable to the fastening assembly with one or more fasteners (21). The post assembly is located within slot 16. When the fastener nuts 21 are not tightened, the post assembly is pivotally movable within the slot 16.
Regarding claim 7:
Lee discloses wherein the posts are pivotally attached (when the nuts 21 are not tightened, the posts are pivotally attached via the slot 16) to the base portion (11) and affixable to the base portion with one or more fasteners (21).
Regarding claim 8:
Lee discloses wherein the post assemblies are linearly movable with respect to the fastening assembly (via slot 16) and affixable to said fastening assembly (within the slot) with one or more fasteners (21).
Regarding claim 9:
Lee discloses one or more tightening fasteners (13) that fasten said bird repellent systems along said coupling member (1) at a desired distance therebetween.
Regarding claim 11:
Lee discloses wherein each of the bird repellent systems comprises an intermediate wire support (40 located intermediately along the posts).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-5 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
No specific arguments have been made to the prior art of Lee. The structure (1) of Lee is a coupling member.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661. The examiner can normally be reached Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT W HERRING/Primary Examiner, Art Unit 3633